Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 04/01/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The following analysis is according to the 2019 revised patent subject matter eligibility guidance (2019 PEG).
Claims 1-8, 10-11, 13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method with an abstract idea grouping of a mental process without significantly more. Claim 1 recites A computing system configured to receive an edit sequence at one location and then automatically recommend or apply similar editing at another location, the system comprising: a digital memory; a processor in operable communication with the digital memory, the processor configured to perform editing automation steps including (a) receiving an edit sequence representing contiguous edits corresponding to an anchor location of a document in a tool, (b) obtaining a list of targets located at respective target locations in the document other than the anchor location, (c) submitting the edit sequence to a transform provider, (d) getting from the transform provider a corresponding transform, and (e) leveraging the transform by applying the transform to at least one target or by recommending application of the transform to at least one target, or both.
The following limitations recite a judicial exception. The limitation submitting the edit sequence to a transform provider, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process. Similarly, the limitation getting from the transform provider a corresponding transform, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and does not take the claim limitation out of the mental process grouping. Thus, the claim recites a mental process.
This judicial exception is not integrated into a practical application. In particular, the claim only recites three additional elements which do not integrate the claim into a practical application. The limitations receiving an edit sequence representing contiguous edits corresponding to an anchor location of a document in a tool and obtaining a list of targets located at respective target locations in the document other than the anchor location steps are recited at a high level of generality which are merely additional pre-activity solution for gathering data and is a form of insignificant extra-solution activity. Further the step leveraging the transform by applying the transform to at least one target or by recommending application of the transform to at least one target, or both is a post solution activity which is also a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the receiving, leveraging/recommending steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application nor provide an inventive concept. The claim is not patent eligible.
Note: the examiner recommends amending the claim to explicitly claim transforming the target by applying the transform to potentially overcome the 101 as it currently only leverages the transform or recommends application of the transform.
Claims 2-5 are rejected under the same rationale of claim 1 due to their dependence on claim 1 and for no additional elements to integrate into a practical application nor provide an inventive concept.
Claim set 6-8, 10-11, 13, and claim set 16-20 are also rejected under the same rationale as claim set 1-5.

Further Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the “computer-readable storage device” encompasses signals per se. The specification discloses that “For compliance with current United States patent requirements, neither a computer- readable medium nor a computer-readable storage medium nor a computer- readable memory is a signal per se or mere energy under any claim pending or granted in the United States.” (see Paragraph [0038). However, the specification does not include the “computer-readable storage device” to exclude signals per se, therefore, A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See MPEP 2106.03(II). It is suggested that claim 1 be amended to recite a “non-transitory” computer readable storage device to overcome this rejection. 
Accordingly, claim 16 fails to recite statutory subject matter under 35 U.S.C. 101.
Further, claims 17-20 are similarly rejected for their dependence on rejected claim 16. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 11-14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ni et al. (US 2022/0188081 A1).

Regarding claim 1, Ni et al. discloses
A computing system configured to receive an edit sequence at one location and then automatically recommend or apply similar editing at another location, the system comprising: 
a digital memory (Ni et al. Fig. 6, element 624); 
a processor in operable communication with the digital memory (Ni et al. Fig. 6, element 614 communicating with 624), the processor configured to perform editing automation steps including (a) receiving an edit sequence representing contiguous edits corresponding to an anchor location of a document in a tool (Ni et al. [0032] discloses the programmer adding code shown in bold and italics to edit source code snippet 232 as illustrated in Fig. 2. The contiguous edits being in the example above “pthread_mutex_Lock(&Lock) at the target location shown in the source code editor application 230 of Fig. 2”), (b) obtaining a list of targets located at respective target locations in the document other than the anchor location (Ni et al. [0041] discloses relevant source code snippet(s) in or more source code files to be highlighted or brought to the user’s attention for performing similar transformation to that shown in 232 of Fig. 2. Where Fig. 3 shows an example of inserting the mutex lock(s) that have similar pattern to that of 232 of Fig. 2 in different files. The examiner would like to point out that [0041] explicitly taught that the highlighted portion may be in one or more source code files. Therefore, once the programmer adds code in one file, if another similar pattern is found within the same file then the tool recommendation can illustrate those target locations in that file and/or any other file with similar pattern), (c) submitting the edit sequence to a transform provider (Ni et al. [0032]-[0033] discloses the programmer adding the code incorporating a mutex lock into the function shown in 232 of Fig. 2 which gets captured by the transformation module 104), (d) getting from the transform provider a corresponding transform (Ni et al. [0033] discloses the transformation module 104 capturing the changes that the programmer made to source code snippet which represents the transformation made by the programmer to be made in similar locations with similar patterns of 232) , and (e) leveraging the transform by applying the transform to at least one target (Ni et al. [0008], [0025] discloses automating repetitive programming tasks based on captured transformations by the programmer. [0031], [0037] and [0043] discloses applying inserting the mutex lock automatically by the tool if the transformation are sufficiently similar to the prior transformation as illustrated in Fig. 4. [0041] specifically allowing a user to toggle through a plurality of source code snippets for a similar transformation in which the programmer may input yes or no for accepting or rejecting the transformation automatically applied) or by recommending application of the transform to at least one target, or both (No rejection required due to the “or” language).

Regarding claim 2, The computing system of claim 1, further comprising the transform provider, wherein the transform provider includes at least one of the following: 
a transform synthesizer (Ni et al. Fig. 1, element 104 transformation module); or 
an automatable edit sequences library containing temporal edit patterns (No rejection required due to the “or” language).

Regarding claim 3, The computing system of claim 1, wherein the list of targets includes at least one of the following: 
a list of string search results  (No rejection required due to the “or” language); 
a list of source code structural search results (No rejection required due to the “or” language); 
a list of designated locations (Ni et al. [0041] discloses relevant source code snippet(s) in or more source code files to be highlighted or brought to the user’s attention for performing similar transformation to that shown in 232 of Fig. 2. Where Fig. 3 shows an example of inserting the mutex lock(s) that have similar pattern to that of 232 of Fig. 2 in different files. The examiner would like to point out that [0041] explicitly taught that the highlighted portion may be in one or more source code files. Therefore, once the programmer adds code in one file, if another similar pattern is found within the same file then the tool recommendation can illustrate those target locations as a list in that file and/or any other file with similar pattern as shown in Fig. 3); 
a list of compilation errors or compilation warnings or both (No rejection required due to the “or” language); or 
a list of errors or warnings or both generated by a software development tool processing the document (No rejection required due to the “or” language).

Regarding claim 4, The computing system of claim 1, wherein the target list is further characterized by at least one of the following target list characterizations: 
the list of targets is editable by a user (Ni et al. [0041] specifically allowing a user to toggle through a plurality of source code snippets for a similar transformation in which the programmer may input yes or no for accepting or rejecting the transformation automatically applied for the list of targets); or 
the list of targets is automatically clustered (No rejection required due to the “or” language).

Regarding claim 6, it’s directed to a method having similar limitations cited in claim 1. Thus claim 6 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 8, The method of claim 6, further comprising automatically inferring from user input at least one of the following: 
a deletion from the target list (No rejection required due to the “or” language); 
an addition to the target list (No rejection required due to the “or” language); 
an ordering of the target list (No rejection required due to the “or” language); 
an ignoring by the user of a target  (Ni et al. [0041] specifically allowing a user to toggle through a plurality of source code snippets for a similar transformation in which the programmer may input no for rejecting the transformation automatically applied for the target); or 
a clustering of the target list (No rejection required due to the “or” language).

Regarding claim 11, The method of claim 6, further comprising at least one of the following: 
displaying a set of multiple transforms in the user interface, all transforms in the set being based at least in part on the edit sequence submitted to the transform provider (No rejection required due to the “or” language); or 
saving a copy of the transform in a digital format which allows subsequent use or reuse of the transform (Ni et al. [0026] discloses the transformation module identifying one or more repositories 108 of prior source code transformations 106 as illustrated in Fig. 1).

Regarding claim 12, The method of claim 6, wherein leveraging includes recommending application of the transform to at least one target, and the method further comprises at least one of the following: 
getting via the user interface an accept command, and applying the transform to the target (Ni et al. [0041] specifically allowing a user to toggle through a plurality of source code snippets for a similar transformation in which the programmer may input yes for accepting the transformation automatically applied for the target); 
getting via the user interface a reject command, and avoiding applying the transform to the target (No rejection required due to the “or” language); or 
getting via the user interface a modify command, modifying the transform into a modified transform, and applying the modified transform to the target (No rejection required due to the “or” language).

Regarding claim 13, The method of claim 6, wherein the list of targets includes a string search result from a string search performed on a text-to-find example received via the user interface (Ni et al. [0041] and [0050] discloses finding instances of source code for similar transformation through something similar to “find text” function in word processing application), and the method further comprises: 
submitting the text-to-find example to a pattern match synthesizer (Ni et al. [0050] discloses searching for the next matched pattern through the tool); 
getting from the pattern match synthesizer a corresponding pattern match code (Ni et al. Figs. 3-4 illustrate the matched similar patterns of source that may qualify for similar editing); 
performing a pattern matching search of the source code document, thereby finding one or more pattern match instances in the document (Ni et al. Figs. 3-4 illustrate the matched similar patterns of source that may qualify for similar editing. The examiner would like to point out that [0041] explicitly taught that the highlighted portion may be in one or more source code files. Therefore, once the programmer adds code in one file, if another similar pattern is found within the same file then the tool recommendation can illustrate those target locations in that file and/or any other file with similar pattern); and 
displaying at least one pattern match instance in the user interface (Ni et al. Fig. 3 illustrates the files with similar patterns of source that may qualify for similar editing), or adding at least one pattern match instance to the target list, or both (No rejection required due to the “or” language).

Regarding claim 14, The method of claim 6, further comprising automatically applying the transform to at least one target in each of a plurality of files (Ni et al. [0041] discloses automatically applying the transformation at each of the presented files for performing similar transformations of that in Fig. 2).

Regarding claim 16, it’s directed to a computer-readable storage device having similar limitations cited in claim 1. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 1 above.

Regarding claim 17, The storage device of claim 16, wherein the system operates as a mixed initiative system in at least one of the following ways: 
an editing initiative moves between a user and the system as iterations of the editing automation steps are performed (Ni et al. [0041] discloses the user toggling through a plurality of source code snippets suitable for similar transformation and allowing the programmer to either accept or reject the transformation automatically applied. Therefore, moving between the user/programmer and the code knowledge system including the transformation module); or 
the editing initiative moves between the user and the system as the system acquires user feedback in response to leveraging the transform (No rejection required due to the “or” language).

Regarding claim 19, The storage device of claim 18, wherein the user feedback comprises at least one of the following: 
an undo request to undo at least part of an application of the transform (No rejection required due to the “or” language); 
an edit to a transformed target (No rejection required due to the “or” language); 
at least two rejections of recommended applications of the transform (No rejection required due to the “or” language); or 
a cancelation or dismissal of the transform (Ni et al. [0041] specifically allowing a user to toggle through a plurality of source code snippets for a similar transformation in which the programmer may input no for rejecting/dismissing the transformation automatically applied for the target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ni et al. (US 2022/0188081 A1) in view of Smith et al. (US 2020/0097261 A1).

Regarding claim 5, Ni et al. discloses The computing system of claim 1, wherein the system includes user interface recommendation presentation mechanisms which are ranked according to their intrusiveness (Ni et al. [0038] discloses ranking source code transformation in some instances based on particular domains: banking, travel reservations, e-commerce), and 
Ni et al. lacks explicitly 
the system also includes a confidence score associated with a recommended application of the transform or with the transform, and wherein the leveraging utilizes a user interface recommendation presentation mechanism which is chosen based on at least the confidence score
Smith et al. teaches
the system also includes a confidence score associated with a recommended application of the transform or with the transform, and wherein the leveraging utilizes a user interface recommendation presentation mechanism which is chosen based on at least the confidence score (Smith et al. [0120] teaches displaying the confidence value to the user and the system ranking the changes based on confidence values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni et al. to incorporate the teachings of Smith et al. to “the system also includes a confidence score associated with a recommended application of the transform or with the transform, and wherein the leveraging utilizes a user interface recommendation presentation mechanism which is chosen based on at least the confidence score” in order to efficiently and accurately make recommendations and prevent incorrect recommendations and wasted developer time from searching through the incorrect transformations.

Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ni et al. (US 2022/0188081 A1) in view of LV et al. (US 2021/0373942 A1).

Regarding claim 7, Ni et al. disclose The method of claim 6, wherein leveraging the transform stays within a current editing workflow in at least one of the following ways: 
Ni et al. lacks
avoiding switching between input devices while receiving a user input which accepts, rejects, or modifies a displayed recommendation to apply the transform (No rejection required due to the “or” language); 
avoiding requesting structural search constraints from the user; 
avoiding displaying, outside of an ambient visualization screen region of the user interface, any recommendation to apply the transform (No rejection required due to the “or” language).
LV et al. teaches
avoiding requesting structural search constraints from the user (LV et al. [0143] teaches disabling the search element of the application for the user as illustrated in Fig. 8); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni et al. to incorporate the teachings of LV et al. to “avoiding requesting structural search constraints from the user” in order to efficiently and accurately disable search at particular points during system operations and prevent wasted resources and/or incorrect results.

Regarding claim 20, it’s directed to a storage device having similar limitations cited in claim 7. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 7 above.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ni et al. (US 2022/0188081 A1) in view of Gupta et al. (US 2021/0357599 A1).

Regarding claim 9, Ni et al. teaches The method of claim 6, 
Ni et al. lacks
further comprising removing edit sequence noise in at least one of the following ways: 
removing from the edit sequence edits that correspond to a typographical error correction; or 
removing from the edit sequence edits that occur while recording has been paused by a user (No rejection required due to the “or” language).
Gupta et al. teaches
removing from the edit sequence edits that correspond to a typographical error correction (Gupta et al. [0050] teaches a grammar error correction engine that can determine to remove one or more candidate edits from the set of candidate edits prior to selecting a recommended edit); or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni et al. to incorporate the teachings of Gupta et al. to “removing from the edit sequence edits that correspond to a typographical error correction” in order to accurately create a reliable system with correct recommendations and prevent wasting developer time looking at incorrect data.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ni et al. (US 2022/0188081 A1) in view of Pezaris (US 2020/0356365 A1).

Regarding claim 15, Ni et al. disclose The method of claim 6,
wherein leveraging includes recommending application of the transform to at least one target (Ni et al. [0025] discloses recommendation of source code transformations to aid clients in editing, updating, replatforming, migrating, or acting upon code bases),
Ni et al. lacks explicitly
and wherein recommending includes displaying a diff view of the target at least partially on a same line as the target.
Pezaris teaches
and wherein recommending includes displaying a diff view of the target at least partially on a same line as the target (Pezaris illustrates in Fig. 16 the difference between the original code on one side of the interface and the modified code on the other side of the interface.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni et al. to incorporate the teachings of Pezaris to “wherein recommending includes displaying a diff view of the target at least partially on a same line as the target” in order to efficiently display side by side code to save developer time in making the determination of accepting or rejecting the recommendations.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ni et al. (US 2022/0188081 A1) in view of Dang et al. (US 2015/0378692 A1).

Regarding claim 18, Ni et al. discloses The storage device of claim 16, wherein the method further comprises: 
obtaining a user feedback about the transform (Ni et al. [0041] discloses the programmer having an option to modify the proposed transformation before accepting it); 
submitting a refinement constraint to the transform provider, the refinement constraint being based on the user feedback (Ni et al. [0041] discloses the programmer having an option to modify the proposed transformation before accepting it. Where the modification would contain a constraint for the transformation module); 
Ni et al. lacks explicitly
getting a refined transform from the transform provider; and 
leveraging the refined transform.
Dang et al. teaches 
getting a refined transform from the transform provider (Dang et al. [0071]-[0072] teaches filtering or ranking code snippets based on factors, criteria, rules, user preferences etc. The candidate code snippets may then be retrieved based on the different conditions above which may occur multiple times based on the number of criteria etc.); and 
leveraging the refined transform (Dang et al. [0072] teaches the reranking and/or filtering based on a second criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ni et al. to incorporate the teachings of Dang et al. to “getting a refined transform from the transform provider; and leveraging the refined transform” in order to efficiently allow the refinement process of making recommendations as conditions change.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193